McFaelaNd, J.,
delivered tbe opinion of tlie court:
The prisoner was convicted of murder in the first degree, and sentenced to be hanged. The fact that Chaney Long was murdered is fully established by the proof. There is no direct testimony that the prisoner is the person guilty of the murder; his guilt was established to the satisfaction of the jury, by circumstances not necessary to be stated. The charge of the judge below, otherwise unexceptional, makes no reference to the rule for the government of the jury in determining the prisoner’s guilt upon circumstantial evidence. The prisoner’s counsel asked the court to give to the jury the familiar rule that, in order to authorize a conviction upon circumstantial evidence, the circumstances must be such as to exclude every other reasonable hypothesis than the prisoner’s guilt. The judge refused this request, because, as he said, it was not a case alone of circumstantial evidence, and because he had already charged upon the reasonable doubt. The instruction requested was a proper one to be given where a conviction is asked upon circumstantial evidence, and as we have said, there is no direct testimony tending to establish the prisoner’s guilt. The charge upon the doctrine of reasonable doubt did not supersede the necessity of giving to the jury the rule as to circumstantial evidence requested. Without expressing any' opinion upon the facts, we reverse the judgment, and grant a new trial for the reason indicated.